           Case 3:20-cv-09284-CRB Document 2 Filed 12/22/20 Page 1 of 2




 1   ARIANNA DEMAS (pro hac vice application forthcoming)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 2   125 Broad Street, 18th Floor
     New York, NY 10004
 3   Telephone: 212-549-2500
     Fax: 212-549-2652
 4   ademas@aclu.org

 5   JENNIFER STISA GRANICK (CA Bar No. 168423)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 6   39 Drumm Street
     San Francisco, CA 94111
 7   Telephone: 415-343-0758
     Fax: 415-255-1478
 8   jgranick@aclu.org

 9   JACOB A. SNOW (CA Bar No. 270988)
     AMERICAN CIVIL LIBERTIES UNION
10   FOUNDATION OF NORTHERN CALIFORNIA
     39 Drumm Street
11   San Francisco, CA 94111
     Telephone: 415-621-2493
12   Fax: 415-255-1478
     jsnow@aclunc.org
13
     Attorneys for Plaintiff
14                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                 SAN FRANCISCO-OAKLAND DIVISION
16
17   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION,                                   No. __________________
18
19                  Plaintiff,

20          v.

21   DEPARTMENT OF JUSTICE and FEDERAL
     BUREAU OF INVESTIGATION,                     CERTIFICATION OF INTERESTED
22                                                ENTITIES OR PERSONS
                    Defendants.
23
24
25
26
27
28
                        CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                      CASE NO. ____________
            Case 3:20-cv-09284-CRB Document 2 Filed 12/22/20 Page 2 of 2



     Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than the
 1
 2   named parties, there is no such interest to report.

 3
 4
      DATED: December 22, 2020                     _/s/ Jennifer Stisa Granick___
 5                                                 Arianna Demas (pro hac vice application
                                                   forthcoming)
 6                                                 American Civil Liberties Union Foundation
 7                                                 125 Broad Street, 18th Floor
                                                   New York, NY 10004
 8                                                 Telephone: 212-549-2500
                                                   Fax: 212-549-2652
 9                                                 ademas@aclu.org
10
                                                   Jennifer Stisa Granick
11                                                 American Civil Liberties Union Foundation
                                                   39 Drumm Street
12                                                 San Francisco, CA 94111
                                                   Telephone: 415-343-0758
13                                                 Fax: 415-255-1478
14                                                 jgranick@aclu.org

15                                                 Jacob Snow
                                                   American Civil Liberties Union Foundation of
16                                                     Northern California
                                                   39 Drumm Street
17                                                 San Francisco, CA 94111
18                                                 Telephone: 415-621-2493
                                                   Fax: 415-255-1478
19                                                 jsnow@aclunc.org

20                                                 Attorneys for Plaintiff
21
22
23
24
25
26
27
28                                                         2
                         CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
                                       CASE NO. ____________
